Abated and Opinion filed December 14, 2006







Abated and
Opinion filed December 14, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00453-CR
NO. 14-06-00454-CR
____________
 
HAROLD EUGENE PRATT,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District
Court
Harris County, Texas
Trial Court Cause No.
1043165 & 1061934
 

 
M E M O R A N D U M   O P I N I O N
On November 30, 2006,
this court was formally notified of appellant=s death and furnished a copy of the
Texas Department of Criminal Justice=s autopsy order.  The death of an
appellant during the pendency of an appeal deprives this court of jurisdiction. 
See Ryan v. State, 891 S.W.2d 275 (Tex. Crim. App. 1994).  When an
appellant dies after an appeal is perfected but before this court issues the
mandate, the appeal is to be permanently abated.  See Tex. R. App. P. 7.1(a)(2). 
Accordingly, we order the
appeals permanently abated. 




 
PER CURIAM
 
 
Opinion
filed December 14, 2006.
Panel
consists of Justices Frost, Seymore, and Guzman.
Do
not publish B Tex. R. App. P.
47.2(b).